Citation Nr: 1448601	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  10-05 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to May 2004 and from April 2006 to August 2007.  There is a previous period of uncharacterized service from July 1989 to August 1989.  The Veteran served in the Colorado Army National Guard.  He had verified periods of active duty for training (ACDUTRA) from February 2003 to June 2003, from May 2004 to September 2004, and from November 2007 to May 2008.  He had unverified periods of inactive duty training (INACDUTRA).  He is a recipient of the Combat Action Badge for his combat service in connection with Operation Iraqi Freedom.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned at Board hearing held via videoconference in July 2014.  A transcript of that hearing is of record.


FINDING OF FACT

A bilateral hearing loss disability is related to active duty service.


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110,1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent the action taken herein below is favorable to the Veteran, further discussion of the VCAA is not necessary at this time.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

As an initial matter, the Board notes that the Veteran engaged in combat with the enemy and contends that his disability is a result of such combat.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are applicable.  

The Veteran has a current bilateral sensorineural hearing loss disability pursuant to the VA regulations outlined in 38 C.F.R. § 3.385.  See August 2013 VA Examination.  He contends in his written statements and hearing testimony that, while serving as a rocket launcher repairman and infantryman, participating in combat missions, he suffered acoustic trauma ultimately resulting in his hearing loss disability.  His testimony focuses on his last period of active duty service where he engaged in combat resulting in acoustic harm.  He elaborates that he exchanged gunfire with the enemy, along with mortars, rockets, and other explosive devices.  

His service personnel records confirm the Veteran's statements as to his military specialty occupation and combat status.  The finding that the Veteran engaged in combat is significant because a combat veteran is permitted to use satisfactory lay or other evidence to establish that he was injured or incurred a disability while on active duty, even in cases where there is no official record that such injury or disability occurred.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (quoting 38 U.S.C.A. § 1154(b)).  Therefore, the Board accepts the Veteran's testimony that he suffered acoustic trauma in service.  The Board also accepts that he noticed a decrease in acuity during such service.  38 U.S.C.A. § 1154(b).

Service treatment records as pertaining to the Veteran's latest period of active duty service show that the Veteran did not have a hearing loss disability pursuant to VA regulations either during or at separation from service.  In fact, although the record shows that the Veteran has previously complained of decreased hearing during a period in between his two active duty periods (See December 2005 Post Deployment Report Army National Guard Task Force), he stated on his July 2007 Post Deployment Report that his health stayed about the same or got better.  He did not complain of hearing problems at this time.  However, the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Although the July 2007 audiogram (post deployment) does not establish a hearing loss disability per VA standards, however it does demonstrate hearing loss pursuant to Hensley.  Moreover, a Hearing Conservation Data Report comparing audiogram findings of July 2007 (close in time to separation) to September 2005 (prior to entry into active duty), shows threshold shifts in hearing acuity (i.e., positive upward shifts ranging from 5 to 15 decibels).

The Veteran first demonstrates, on this record, a hearing loss disability pursuant to VA regulations in December 2008, approximately 16 months after separation from service in August 2007.  See December 2008 Employee Hearing Test. 

The Board notes that the August 2013 VA examiner rendered a positive nexus opinion linking the Veteran's current hearing loss disability to military noise exposure.  The reasoning was based on the fact that in 2010 and 2011, while in the National Guard during training, there was a significant threshold shift in hearing acuity beyond normal variability.  However, the Board cannot rely on this positive nexus opinion because despite diligent efforts by VA, a verified period of ACDUTRA or INADUTRA was not established by the record (nor has the Veteran provided verification himself).  For service connection, verification of such periods of service is critical to the claim.  Thus, the Board cannot assign this opinion any probative value.  

In any event, the Board also notes that VA sought an addendum medical opinion from the same audiologist in February 2014 because of this reason.  However, the Board finds the February 2014 opinion to be of lessened probative value.  It appears that the Veteran was re-examined in February 2014 whereby audiogram results "revealed essentially normal hearing bilaterally."  The case file does not contain this examination.  Regardless, as a current disability has already been established on this record during the period of appeal, even if his examination showed "normal" hearing results, it would not be material to his service connection claim.  The examiner based her negative nexus opinion on the fact that there were many inconsistencies with hearing examinations in the case file and at the examination performed that day.  She did not address any threshold shifts in hearing acuity that was evident in the record.  She also did not address the Veteran's statements of record.  As her opinion is inadequate, the Board accords it no probative weight.

Given the lack of probative value in the February 2014 negative nexus opinion and the Veteran's competent and credible testimony that he incurred his hearing loss disability during his combat missions, which is consistent with the circumstances and hardships of his service, the evidence weighs in favor of the Veteran as to whether his hearing loss disability is related to service.  In these circumstances, the lay testimony of this combat veteran indicating a relationship between his current hearing loss disability and the acoustic trauma sustained in combat, is of greater probative value than the inadequate medical opinion.

As such, entitlement to service connection for bilateral hearing loss disability is warranted.  38 U.S.C.A. §§ 1154(b), 5107(b); 38 C.F.R. § 3.303(a).



ORDER

Service connection for a bilateral hearing loss disability is granted.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


